Exhibit 10.2

 

EXECUTION COPY

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement, dated as of July 11, 2013 (this
“Agreement”), is entered into by and among Energy Funding LLC (the “Debtor”),
Wells Fargo Bank, National Association, as secured party in its capacity as
Collateral Agent under the Credit Agreement referred to below (in such capacity,
the “Secured Party”), and Wells Fargo Bank, National Association, as custodian
under the Credit Agreement referred to below (in such capacity, the “Custodian”)
and as securities intermediary hereunder (in such capacity, the “Securities
Intermediary”).  Capitalized terms used but not defined herein shall have the
meaning assigned to them in the Credit Agreement, dated as of July 11, 2013 (the
“Credit Agreement”), among the Debtor, as Borrower, the Secured Party, as
Collateral Agent (the “Collateral Agent”), the Lenders referred to therein and
Natixis, New York Branch, as Administrative Agent (the “Administrative Agent”). 
All references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

Section 1.        Establishment of Securities Accounts.  (a) The Debtor hereby
directs the Securities Intermediary to establish, and the Securities
Intermediary hereby does establish, each of the accounts identified on Schedule
I hereof and any sub-accounts created pursuant to Section l(b)(i) herein (such
accounts and sub-accounts and any successor accounts and sub-accounts, the
“Securities Accounts”), each to be maintained by the Securities Intermediary as
a securities intermediary in the name of the Debtor, subject to the lien of the
Collateral Agent.

 

(b)        The Securities Intermediary hereby confirms and agrees that:

 

(i)         the Securities Intermediary shall not change the name or account
number of any Securities Account without the prior written consent of the
Secured Party; provided, however, that the Securities Intermediary shall be
entitled to establish sub-accounts of the Securities Accounts without the prior
consent of the Secured Party;

 

(ii)        all securities or other property underlying any financial assets
credited to the Securities Accounts in accordance with the Credit Agreement
shall be registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
financial asset credited to any Securities Account be registered in the name of
the Debtor, payable to the order of the Debtor or specially indorsed to the
Debtor except to the extent the foregoing have been specially indorsed to the
Custodian or the Securities Intermediary or in blank;

 

(iii)       all property delivered to the Securities Intermediary pursuant to
the Credit Agreement will be promptly credited to the appropriate Securities
Account;

 

--------------------------------------------------------------------------------


 

(iv)       each Securities Account is an account to which financial assets are
or may be credited, and the Securities Intermediary shall, subject to the terms
of this Agreement, treat the Secured Party as entitled to exercise the rights
that comprise any financial asset credited to the account;

 

(v)        the Securities Intermediary shall promptly deliver copies of all
statements, confirmations and other correspondence concerning the Securities
Accounts and/or any financial assets credited thereto simultaneously to each of
the Debtor and the Secured Party at the address for each set forth in Section 9
of this Agreement;

 

(vi)       the Securities Accounts shall be deemed to be “securities accounts”
as defined in Section 8-501(a) of the UCC; and

 

(vii)      notwithstanding the intent of the parties hereto, to the extent that
any Securities Account shall be determined to constitute a “deposit account”
within the meaning of Section 9-102(a)(29) of the UCC, the Custodian (A) shall
treat the Debtor as the Custodian’s sole “customer” (within the meaning of
Section 9-104 of the UCC) with respect to such deposit account, and (B) shall
comply with instructions from the Debtor regarding disposition of funds in such
deposit account, which may, in each case, be in the form of standing
instructions, without any consent by the Secured Party or any other Person;
provided that, notwithstanding the foregoing, at such time as the Securities
Intermediary receives a Notice of Exclusive Control (as defined in
Section 3(c)), the Securities Intermediary shall take direction and instruction
with respect to such Securities Account solely from the Secured Party.

 

(c)        The Debtor and the Securities Intermediary agree to the terms and
provisions of Section 8.1(d) of the Credit Agreement, which terms and provisions
are incorporated herein by this reference as if expressly set forth herein.  The
Securities Intermediary shall be afforded, without duplication and to the extent
not inconsistent with Article 8 of the UCC, the same protections and immunities
as are afforded the Collateral Agent under the Credit Agreement.

 

Section 2.        “Financial Assets” Election.  The Securities Intermediary
hereby agrees that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to any Securities Account shall be
treated as a “financial asset” within the meaning of Section 8-102(a)(9) of the
UCC.

 

Section 3.        Entitlement Orders.  (a) With respect to the Securities
Accounts and all financial assets credited thereto, the Securities Intermediary
hereby agrees that it will comply with “instructions” (within the meaning of
Section 8-102(a)(12) of the UCC) (each, an “Instruction”) and “entitlement
orders” (within the meaning of Section 8-102(a)(8) of the UCC) (each, an
“Entitlement Order”) originated by the Secured Party without further consent by
any other Person, including, without limitation, the Debtor.

 

2

--------------------------------------------------------------------------------


 

(b)        Until the time referred to in the following clause (c), the
Securities Intermediary may accept, rely on and comply with Instructions and
Entitlement Orders originated by the Debtor relating to the Securities Accounts
or any financial asset carried therein without the further consent of the
Secured Party or any other Person; provided that, in the event the Securities
Intermediary receives conflicting Instructions or Entitlement Orders from the
Secured Party and the Debtor, the Securities Intermediary shall follow the
Instructions or Entitlement Orders of the Secured Party and not the Instructions
or Entitlement Orders of the Debtor.

 

(c)        Upon the receipt by the Securities Intermediary of a notice in
substantially the form of Exhibit A hereto (a “Notice of Exclusive Control”),
and until such time as the Secured Party expressly by notice to the Securities
Intermediary in writing withdraws such Notice of Exclusive Control, the
Securities Intermediary shall comply only with such Instructions and Entitlement
Orders relating to the Securities Accounts as are originated by the Secured
Party alone.

 

Section 4.        Subordination of Lien; Waiver of Set-Off.  In the event that
the Securities Intermediary has or subsequently obtains by agreement, by
operation of law or otherwise, a security interest in any Securities Account or
any security entitlement credited thereto, the Securities Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
of the Secured Party.

 

The financial assets and other items deposited in or credited to any Securities
Account will not be subject to deduction, set-off, banker’s lien or any other
right in favor of any Person other than the Secured Party (except that the
Securities Intermediary may set off the face amount of any checks which have
been credited to any Securities Account but are subsequently returned unpaid
because of uncollected or insufficient funds and amounts due in respect of
customary fees and expenses for routine maintenance and operation of each
Securities Account).

 

Section 5.        Choice of Law.  Both this Agreement and the Securities
Accounts shall be governed by the law of the State of New York.  Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s jurisdiction and the Securities
Accounts (as well as the security entitlements related thereto) shall be
governed by the law of the State of New York.

 

Section 6.        Conflict with Other Agreements; Amendments.

 

(a)        In the event of any conflict between this Agreement (or any portion
hereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail.

 

(b)        No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by the Debtor, the Securities Intermediary and the Secured Party (acting
on behalf of and at the direction of the Majority Lenders).  The Debtor shall,
for so long as any Loan is outstanding or Commitment remains in effect and such
Loan is rated by a Rating Agency, mail to such Rating Agency, at the address
provided in the Credit Agreement, a copy of each such amendment or modification.

 

3

--------------------------------------------------------------------------------


 

(c)        The Securities Intermediary hereby confirms and agrees that:

 

(i)         except for the Credit Agreement, there are no other agreements
entered into among the Securities Intermediary, the Custodian and the Debtor
with respect to the Securities Accounts;

 

(ii)        it has not entered into, and, until the termination of this
Agreement, will not enter into, any agreement with any other Person relating to
the Securities Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person; and

 

(iii)       it has not entered into, and, until the termination of this
Agreement, will not enter into, any agreement with the Debtor or the Secured
Party purporting to limit or condition the obligation of the Securities
Intermediary to comply with entitlement orders as set forth in Section 3 hereof.

 

Section 7.        Adverse Claims.  Except for the claims and interests of the
Secured Party and of the Debtor in the Securities Accounts, the Securities
Intermediary has no knowledge of any claim to, or interest in, any Securities
Account or in any “financial asset” (as defined in Section 8-102(a)(9) of the
UCC) credited thereto.  If any Person asserts any lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Securities Account or in any financial
asset carried therein, the Securities Intermediary will promptly notify the
Secured Party, the Debtor and DBRS upon receipt of written notice thereof.

 

Section 8.        Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Secured Party, at the direction of
the Majority Lenders, may assign its rights hereunder (i) only with the express
written consent of the Securities Intermediary and by sending written notice of
such assignment to the Debtor and (ii) for so long as any Loan is outstanding or
Commitment remains in effect and such Loan is rated by a Rating Agency, by
sending written notice of such assignment to such Rating Agency.  The parties
hereto hereby acknowledge that, so long as any Loan remains outstanding or any
Commitment remains in effect, the Administrative Agent and each of the Lenders
shall be an express third party beneficiary of this Agreement.

 

Section 9.        Notices.  Any notice, request or other communication required
or permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received, or two days after being sent by certified or registered United States
mail, return receipt requested, postage prepaid, addressed to the party at the
address set forth below:

 

Debtor:

 

Energy Funding LLC

 

4

--------------------------------------------------------------------------------


 

c/o FS Energy and Power Fund
Cira Centre
2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention: Chief Financial Officer

Telephone No.: 215-220-4531

Facsimile No.: 215-222-4649

Email: ted.gallivan@franklinsquare.com

 

Secured Party:

 

Wells Fargo Bank, National Association,

as Collateral Agent

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attention: CDO Trust Services—Energy Funding LLC

Telephone No.: 410-884-2000

Facsimile No.: 410-715-3748

 

Securities Intermediary:

 

Wells Fargo Bank, National Association,

as Securities Intermediary

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attention: CDO Trust Services—Energy Funding LLC

Telephone No.: 410-884-2000

Facsimile No.: 410-715-3748

 

For delivering physical securities:

 

Wells Fargo Bank, N.A.

1055 10th Avenue S.E.

Minneapolis, MN 55414

Attention: ABS Custody Vault

Telephone No.: 612-667-8058

Facsimile No.: 612-667-1080

 

Administrative Agent and Lenders:

 

The addresses set forth in the Credit Agreement.

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.      Termination.  The obligations of the Securities Intermediary to
the Secured Party pursuant to this Agreement shall continue in effect until the
security interests of the Secured Party in the Securities Accounts have been
terminated pursuant to the terms of the

 

5

--------------------------------------------------------------------------------


 

Credit Agreement and the Secured Party has notified the Securities Intermediary
of such termination in writing.  Secured Party agrees to provide a Notice of
Termination in substantially the form of Exhibit B hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
Secured Party’s security interest in the Securities Accounts pursuant to the
terms of the Credit Agreement.  The termination of this Agreement shall not
terminate any Securities Account or alter the obligations of the Securities
Intermediary to the Debtor pursuant to any other agreement with respect to any
Securities Account.

 

Section 11.      Representations, Warranties and Covenants of the Securities
Intermediary.

 

The Securities Intermediary hereby makes the following representations,
warranties and covenants:

 

(a)        The Securities Accounts have been established as set forth in
Section 1 of this Agreement and will be maintained in the manner set forth
herein until the termination of this Agreement.

 

(b)        This Agreement is the legal, valid and binding obligation of the
Securities Intermediary enforceable against the Securities Intermediary in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to creditors’ rights
generally and by general principles of equity.

 

(c)        The Securities Intermediary is a “securities intermediary” within the
meaning of Section 8-102(a) of the UCC and, to the extent any Securities Account
is determined to be a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC), the Custodian is a “bank” (within the meaning
of Section 9-102(a)(8) of the UCC).

 

(d)       The Securities Intermediary is not a “clearing corporation” within the
meaning of Section 8-102(a)(5) of the UCC.

 

Section 12.      Indemnification of Securities Intermediary; Non-Petition;
Limited Recourse.

 

(a)        The Debtor and the Secured Party hereby agree that the Securities
Intermediary is released in its capacity as such from any and all liabilities to
the Debtor and the Secured Party arising from the terms of this Agreement and
the compliance of the Securities Intermediary with the terms hereof, except to
the extent that such liabilities arise from the Securities Intermediary’s bad
faith, willful misconduct or gross negligence.  The Debtor hereby confirms its
obligation to indemnify the Securities Intermediary pursuant to
Section 12.3(b) of the Credit Agreement.  The Debtor and the Secured Party
acknowledge and agree that the Securities Intermediary shall not have any
additional duties other than those expressly set forth in this Agreement. 
Without limitation to the foregoing, the Securities Intermediary shall not be
subject to any fiduciary or other implied duties, and the Securities
Intermediary shall not have any duty to take any discretionary action or
exercise any discretionary powers.

 

6

--------------------------------------------------------------------------------


 

(b)        Each of the Securities Intermediary and the Secured Party hereby
agrees that it shall not institute against, or join any other Person in
instituting against, the Debtor any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws, or other bankruptcy or similar laws until
at least one year and one day (or, if applicable, such longer preference period
as may be in effect) after payment in full of all Obligations.  Nothing in this
Agreement shall preclude, or be deemed to stop, the Securities Intermediary or
the Secured Party (i) from taking any action prior to the expiration of the
aforementioned one year and one day (or longer) period in (A) any case or
proceeding voluntarily filed or commenced by the Debtor or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Securities
Intermediary or the Secured Party, or (ii) from commencing against the Debtor or
any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

 

(c)        Each of the Securities Intermediary and the Secured Party hereby
acknowledges and agrees that the Debtor’s obligations hereunder will be solely
the obligations of the Debtor, and that the Securities Intermediary or the
Secured Party, as the case may be, will not have any recourse to any of the
managers, officers, employees, members or affiliates of the Debtor with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  Notwithstanding any other
provisions hereof, recourse in respect of any obligations of the Debtor to the
Securities Intermediary and the Secured Party in respect of the Loans will be
limited to the Collateral as applied in accordance with the Credit Agreement
and, on the exhaustion of the Collateral, all claims against the Debtor arising
from this Agreement or any transactions contemplated hereby shall be
extinguished and shall not thereafter revive.

 

(d)       The provisions of this Section 12 shall survive termination of this
Agreement for any reason whatsoever and the earlier removal or resignation of
the Securities Intermediary.

 

Section 13.      Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

Section 14.      Waiver of Jury Trial; Submission to Jurisdiction.

 

(a)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(b)        Each party hereto hereby (i) submits for itself and its property in
any legal action or proceeding relating to this Agreement, or for recognition
and enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the court of the United
States of America for the Southern District of New York and the appellate courts
of any of them; (ii) consents that any such action or proceeding may be brought
in any court described in clause (i) above and waives to the fullest extent
permitted by

 

7

--------------------------------------------------------------------------------


 

applicable law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same; (iii) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address set forth in the Credit Agreement or at such other address as may be
permitted thereunder; and (iv) agrees that nothing herein shall affect the right
to effect service of process in any other manner permitted by law.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Account
Control Agreement as of the date first written above.

 

 

 

ENERGY FUNDING LLC,

 

 

as Debtor

 

 

 

 

 

By:

   /s/ Gerald F. Stahlecker

 

 

 

Name:  Gerald F. Stahlecker

 

 

Title:    Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Secured Party

 

 

 

 

 

By:

   /s/ José Rodriguez

 

 

 

Name:  José Rodriguez

 

 

Title:    Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Custodian and Securities Intermediary

 

 

 

 

 

By:

   /s/ José Rodriguez

 

 

 

Name:  José Rodriguez

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------